IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WILLIS W. BERRY, JR.,                       :   No. 621 MAL 2019
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
COMMONWEALTH OF PENNSYLVANIA                :
STATE EMPLOYEES' RETIREMENT                 :
BOARD,                                      :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of September, 2020, the Petition for Allowance of Appeal

is DENIED.